UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4101 Tennessee Gas Pipeline Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-1056569 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer IdentificationNo.) ElPaso Building 1001 Louisiana Street Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713)420-2600 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ Small reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $5 per share. Shares outstanding on May 7, 2010: 208 TENNESSEE GAS PIPELINE COMPANY MEETS THE CONDITIONS OF GENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILING THIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. TENNESSEE GAS PIPELINE COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. FinancialStatements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4. Controls and Procedures 13 PART II— Other Information Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. (Removed and Reserved) 14 Item5. Other Information 14 Item6. Exhibits 15 Signatures 16 *We have not included a response to this item in this document since no response is required pursuant to thereduced disclosure format permitted by General InstructionH to Form10-Q. Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtu billion British thermal units MMcf million cubic feet When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us,” “we,” “our,” or “ours,” we are describing Tennessee Gas Pipeline Company and/or our subsidiaries. Table of Contents PART I— FINANCIAL INFORMATION Item1.Financial Statements TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended March31, Operating revenues $ $ Operating expenses Operation and maintenance 73 90 Depreciation and amortization 48 46 Taxes, other than income taxes 14 16 Operating income 89 Earnings from unconsolidated affiliate 4 3 Other income, net 5 3 Interest and debt expense ) ) Affiliated interest income, net 3 4 Income before income taxes 63 86 Income taxes 24 33 Net income $
